                                                               \   -f1s{5c~ SIJN_Y_··._c,··,.---~~-==------ \
                                                                   1


                                                               11\ [)('r'lll\
                                                                      ./'-.     ,,.L'NT
                                                                            ) iYII ..,                                                                    I
                                                                                                                                                          I

 UNITED STATES DISTRICT COURT                                           ELECTRONICALLY FILED \
                                                                                                                                                          I
 SOUTHERN DISTRICT OF NEW YORK                                          DOC #:                                  ____ _,__,--                              i
 -------------------------------------------------------X
 ALEJANDRO ZAPOTECO,                                               \ DATE
                                                                       L_ ----·- --- -   ---
                                                                                               f:ll~ EI?_:
                                                                                                         0

                                                                                               - ·-:_-:__·-·_.·-_-   ·_   -
                                                                                                                                GJ(c-J le)(}) I ~--l
                                                                                                                              - -   -·   -   ---------~
                                              Plaintiff,

                        -against-
                                                                                               21-CV-00123
 SAROOP & SONS INC. (D/B/A SAROOP &
 SONS), NOOR LIVE POULTRY CORP.                                                                   CERTIFICATE OF
 (D.B.A NOOR LIVE POULTRY MARKET),                                                               DEFAULT
 PRANDIT SAROOP and SALAM DOE,

                                           Defendants
 -------------------------------------------------------X




        I, RUBY J. KRAJICK, Clerk of the United States District Court for the Southern District
of New York, do hereby certify that this action was commenced on January 7, 2021 with the filing
of a summons and complaint; a copy of the summons and complaint was served, pursuant to Fed.
R. Civ. P. 4(e) (1), on Defendant Prandit Saroop on February 25, 2021, by personally delivering a
copy to John Doe, a person of suitable age and discretion, who identified herself as his coworker
and proof of such service on the said Defendant was filed on March 3, 2021 (Dkt. No. 17).

        I further certify that the docket entries indicate that the above-named Defendant has not
filed an answer or otherwise moved with respect to the complaint herein. The default of the
Defendant Prandit Saroop is hereby noted.


Dated: New York, New York
        -JUvl.e c) , 2021
                                                    RUBY J. KRAJICK
                                                    Clerk of the Court

                                                    By:       :>K/YL0./!$2
                                                    Deputy Clerk
